DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Liu et al. (US PAP 2017/0091615).
As per claims 1, 8, 15, Liu et al. teach a method/system for implementing intelligent selection of time series models in a computing environment by one or more processors comprising:
selecting one or more time series models using one or more recurrent neural networks models that are trained or pre-trained using simulated time series data or historical time series data, or a combination thereof for one or more predictive analytical tasks relating to time series data of an application (“selecting an artificial neural network model for use in evaluating the set of time series data… a historical time series set of data values associated with the particular operating parameter is selected for use in “training” the model”; paragraphs 10, 54).

As per claims 2, 9, Liu et al. further disclose receiving the time series data from a user, one or more computing devices, sensors, or a combination thereof, wherein the time series data is transformed or untransformed data (“based upon the received time series data and generate a “prediction” for a future number of time steps based on the process (using the artificial neural network technique described above)”; paragraph 99).

As per claims 3, 10, Liu et al. further disclose evaluating the one or more recurrent neural networks models using the time series data (“includes a “deep learning” process in the form of at least one additional (hidden) layer of network elements that processes the time series input data and provides a forecasted time series (prediction) as an output. The deep learning topology can be configured in either of a feedforward neural network or a recurrent neural network.”; paragraph 8).

As per claims 4, 11, 17, Liu et al. further disclose generating the simulated time series data from one or more selected operations each having a variation of one or more error functions for training the one or more recurrent neural networks models (“the variation in measured error as a function of different sizes of training data used in training the neural network”; paragraph 23, see fig.10).

As per claims 5, 12, 18, Liu et al. further disclose storing the time series data upon reception; and storing the one or more time series models (“a memory element for storing time series data transmitted”; claim 15, line 3). 

As per claims 6, 13, 19, Liu et al. further disclose collecting feedback data relating to the one or more time series models (“the feedbacks provide a summary of information from the previous time step, exploiting some of the temporal structure that time series data presents”; paragraph 46).

As per claims 7, 14, 20, Liu et al. further disclose restricting a weight from being updated at a selected node in the list of neighbor nodes when one or more weights are transmitted and averaged to maintain data consistency (“an optimal set of weights for each signal propagating through the network model from the input layer to the output layer, and an optimal set of bias node values”; paragraph 10).

As per claim 16, Liu et al. further disclose receiving the time series data from a user, one or more computing devices, sensors, or a combination thereof, wherein the time series data is transformed or untransformed data; or evaluating the one or more recurrent neural networks models using the time series data(“includes a “deep learning” process in the form of at least one additional (hidden) layer of network elements that processes the time series input data and provides a forecasted time series (prediction) as an output. The deep learning topology can be configured in either of a feedforward neural network or a recurrent neural network.”; paragraph 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Flunkert et al. teach recurrent neural network-based artificial intelligence system for time series predictions.  Shashikant Rao et al. teach method and system of dynamic model selection for time series forecasting.  Chakraborty et al. teach anonymized time-series generation from recurrent neural networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658